internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 7-plr-110584-99 date date legend x date dear this letter is in reply to a request made on behalf of x for consent to an election pursuant to sec_455 of the internal_revenue_code to apply sec_455 to prepaid_subscription_income sec_455 provides that prepaid_subscription_income may be included in gross_income in the taxable years during which the liability to furnish or deliver a newspaper magazine or other periodical exists if an election is made with respect to the trade_or_business in connection with which such income is received x receives prepaid_subscription_income in connection with its publication of a magazine containing a variety of product and product-related information x reports income for federal_income_tax purposes under an accrual_method of accounting based on the specific information presented and representations made consent is hereby granted to x’s election to apply sec_455 to prepaid_subscription_income received effective for the taxable_year ending date provided that x files a statement with the national_office containing the information prescribed by sec_1_455-6 of the income_tax regulations within days of the date of this letter the service will not require x to change its method_of_accounting for prepaid_subscription_income for any year prior to the taxable_year ending date provided that sec_455 is applied as requested and there has been no misstatement or omission of material facts plr-110584-99 no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to this request pursuant to a power_of_attorney of file with this office a copy of this ruling is being sent to x’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours thomas a luxner chief branch office of assistant chief_counsel income_tax accounting
